Per Curiam:
This was an appeal from the decree of the court below, awarding and continuing a special injunction. We do not discuss the merits of such cases, and will merely say in this instance that the defendants’ affidavits so fully deny the equities of the plaintiff’s bill that, in our opinion, the injunction should not have issued at this stage of the cause. It may present an entirely different aspect upon final hearing.
The decree is reversed, and the injunction dissolved at the costs of the appellee.